 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10
     C.H. ROBINSON WORLDWIDE,INC.                          Case No. 2:18-cv-06045-RGK-RAO
11
                                   Plaintiff,
12                                                         JUDGMENT
13                            ~'

14 KLF LOGISTICS INC.,

15                         Defendant.

16

17
            In accordance with the Court's July 29, 2019 Order, it is ORDERED,ADJUDGED,and
18
     DECREED that:
19
            Judgment is entered in favor of plaintiff C.H. Robinson Worldwide, Inc. on plaintiffs claim
20
     for breach of contract against defendant KLF Logistics Inc. in the amount of $436,986.77.
21
               IT IS SO ORDERED.
22

23                 / /~
                     ~
     DATED: Auguslt,6, 2019
24

25

26
                                        Hon. .Gary lausner
27

28


                                                JUDGMENT
